Matter of Silverman (2016 NY Slip Op 00025)





Matter of Silverman


2016 NY Slip Op 00025


Decided on January 5, 2016


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman, Justice Presiding,
John W. Sweeny, Jr.
Rolando T. Acosta
Karla Moskowitz
Sallie Manzanet-Daniels,	 Justices.


M-5005 

[*1]In the Matter of Michael L. Silverman, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Michael L. Silverman, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Michael L. Silverman, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on December 7, 2005.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Naomi F. Goldstein, of counsel), for petitioner.
Respondent pro se.
December 2, 2015


Per Curiam


Respondent Michael L. Silverman was admitted to the practice of law in the State of New York by the Second Judicial Department on December 7, 2005. At all time relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
By order entered March 26, 2015, this Court granted the Departmental Disciplinary Committee's motion to immediately suspend respondent from the practice of law until further order of this Court based upon his failure to cooperate with its sua sponte investigation into allegations of professional misconduct which immediately threatens the public interest pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i). Respondent did not appear on the motion.
The Committee's December 24, 2014 notice of motion for immediate suspension included the following warning:
"PLEASE TAKE FURTHER NOTICE, that pursuant to 22 NYCRR 603.4(g), an attorney who is suspended under 603.4(e)(1) and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice."
Notice of entry was served on respondent on March 30, 2015, by first class and certified mail return receipt requested.
Now, by notice of motion, the Committee seeks an order disbarring respondent from the practice of law, pursuant to 22 NYCRR 603.4(g), on the grounds that respondent has been suspended under 22 NYCRR 603.4(e)(1)(i) and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement since the date of his immediate suspension, which occurred more than six months ago on March 26, 2015. The Committee also notes that respondent has failed to file an affidavit of compliance with the order of suspension pursuant to 22 NYCRR 603.13(f).
Respondent, pro se, was served with this motion to disbar by first class mail and certified mail return receipt requested but no response has been submitted.
In light of the fact that more than six months have elapsed since the date of this Court's suspension order and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement, respondent should be disbarred (Matter of Cumberbatch, 131 AD3d 91 [1st Dept 2015]; Matter of Ayu, 123 AD3d 44 [1st Dept 2014]; Matter of Anyikwa, 120 AD3d 49 [1st Dept 2014]).
Accordingly, the Committee's motion for an order disbarring respondent, pursuant to 22 NYCRR 603.4(g), should be granted and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed. [January 5, 2016]Friedman, J.P., Sweeny, Acosta, Moskowitz, and Manzanet-Daniels, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All [*2]concur.